COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  STEVEN CHAVEZ,                                  §               No. 08-19-00290-CR

                                 Appellant,       §                  Appeal from the

  v.                                              §                 41st District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                                 Appellee.        §                (TC# 20170D01512)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes Appellant’s attempted

appeal should be dismissed for want of jurisdiction based on the trial court’s certification stating

that Appellant does not have the right to appeal. We therefore dismiss Appellant’s appeal for

want of jurisdiction. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF MARCH, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.